OPINION.
Love ;
The only question at issue in this case is: whether or not the value of real estate held by husband and wife as tenants by the *1036entirety in the'Commonwealth of Pennsylvania should be included in the gross estate of the deceased husband.
That very much dismissed question was finally decided by the Supreme Court in the case of Tyler v. United States, 281 U. S. 497.
In that case, the Supreme Court held that section 302 (e) of the Revenue Act of 1924 (and corresponding sections of other acts) were not unconstitutional, and in compliance with the mandate of the statute, the value of such real estate should be included in the gross estate of the decedent.

Judgment will be entered for the respondent.